                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKEY L. ALFORD, a/k/a MORRIS                      Case No. 18-cv-07700-SI
                                         DAY,
                                   8
                                                         Plaintiff,                          JUDGMENT
                                   9
                                                  v.
                                  10
                                         JON S. TIGAR, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              This action is dismissed without prejudice to plaintiff asserting his claims in a new complaint
                                  14
                                       for which he pays the full filing fee at the time he files that new action.
                                  15

                                  16
                                              IT IS SO ORDERED AND ADJUDGED.
                                  17
                                       Dated: March 25, 2019
                                  18
                                                                                         ______________________________________
                                  19                                                     SUSAN ILLSTON
                                                                                         United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
